DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejection
Applicant’s have argued the examiner has identified acquisition unit, determination unit, and monitor device as the abstract idea.  However, the is incorrect.  The argued limitations have been identified as additional elements, as the units are merely generically claimed computer elements acting as tools for performing the identified abstract idea while the monitoring device is considered to be an additional element that reads as an insignificantly extra-solution activity of mere data gathering without providing significantly more or implementing the abstract idea into a practical application.  For clarity, the identified abstract idea is “to compare the measurement data with reference data selected from past measurement data of the monitoring target information, thus performing abnormality determination according to a local outlier method using a distance between the measurement data and the reference data”.  The identified abstract idea falls within the grouping of mathematical operations, as recited comparing step and the local outlier method utilizes mathematic operations, as supported by applicant’s filed specification of page 21.
Applicant’s further argue the abstract idea is integrated into a practical application.  However, the examiner respectfully disagrees.  The claims do not define any specific sensor, nor that sensor’s position relative to the mixer, or what that sensor is measuring.  Therefore, the examiner respectfully disagrees that the identified abstract idea is integrated into a practical application with respect to the newly added limitations directed towards the mixer.  At best, the argued recited mixer structure merely links the abstract ideas to a field of use without bettering the operation of the claimed mixer and its elements. 

103 Rejection
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a measurement data unit, a determination unit, a recording unit, an output unit, an abnormal time prediction unit and a mixer control unit, in claims 1, 3, 5, 7 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a determination unit configured to compare the measurement data with reference data selected from past measurement data of the monitoring target information, thus performing abnormality determination according to a local outlier method using a distance between the measurement data and the reference data.  The recited limitations are considered to fall within the grouping of mathematical concepts, as the comparison and local outlier method rely on mathematical operations for the recited limitations, as supported in applicant specification on page 21. Further, the claimed units read generically claimed computer element that act as mere tools for performing the abstract idea without providing significantly more or implementing the abstract idea into a practical application.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed additional elements like the measurement unit perform the insignificant extra solution activities of mere data gathering with providing significantly more or integrating the abstract idea into a practical application.  Further, structure related to the rubber material, mixer, and operations merely link the abstract idea to a technology without providing significantly more or integrating the abstract idea into a practical application. Lastly, the output unit merely reads as a generically claimed computer element without providing significantly more or implementing the abstract idea into a practical application.  The output is a display that at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Claims 9 and 10 are rejected similarly to claim 1.  In addition, the recited computer in claim 10 merely acts as a tool for performing the abstract idea without providing significantly more or integrating the abstract idea into a technology.

Claims 2 and 6 further defines the abstract idea without providing significantly more or integrating the abstract idea into a practical application.

Claims 3 and 4 recite an additional element, i.e. a recording unit, which reads as a generic computer element acting as a tool for performing the identified abstract idea without providing significantly more or integrating the abstract idea into a practical application.  In addition, claim 4 further recites a mode of operation of the mixer, which merely links the abstract ideas to a technology without providing significantly more or integrating the abstract idea to a practical application.

Claims 5 and 7-8 recite generic computer elements, i.e. an output unit, an abnormal time prediction unit, and a mixer control unit, which merely acts as tools for performing the identified abstract idea without providing significantly more or integrating the abstract idea into a practical application.

Claims 1-10 are not patent eligible.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “a measurement data acquisition unit configured to acquire measurement data representing a statistic value of monitoring target information measured in each unit measurement period among a plurality of unit measurement periods” is unclear to the examiner.  A statistic value is a value derived from measured data, for example taking an average of the collected measured data.  However, the claim defines the opposite, where the measurement data acquisition unit acquires measurement data that represents a statistic value of monitoring target information measured in each unit measurement period.  An average can not be measured but rather derived from measurement values acquired during measurement periods.  To further prosecution, the examiner has interpreted the claim as -- a measurement data acquisition unit configured to acquire measurement data used to determining a statistic value of monitored target information measured in each unit measurement period among a plurality of unit measurement periods--.  Claims 9 and 10 are rejected similarly and further clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2014-226910A) in view of Cherney et al. (2016/0249657).

	With respect to claim 1, Yamazaki et al. teaches a monitoring device configured to monitor a series of mixing operations (i.e. kneading stages [0001]) using a mixer (1) including a pair of rotors (8 and 9) having a pair of blade portions [0011] engaged with each other in a mixing chamber (7) into which a ram (6) presses a rubber material [0012], comprising: a measurement data acquisition unit (10 and 11) configured to acquire measurement data (via 10a and 10b) used to determine a statistic value (i.e. an averaged value V which is derived from the measured data) of monitoring target information (i.e. as the monitored target information is considered by the examiner as the taught power P and rotation speed N of Yamazaki et al.) measured in each unit measurement period (i.e. during a first stage or second stage as depicted in Fig. 4) among a plurality of unit measurement periods (i.e. the first and second stages [0026]), which are sequentially shifted from each other (as seen in Fig. 4) and which are each set according to a mixing operation initiation timing for each mixing operation (i.e. as each measurement period is defined by the depicted stages of Fig. 4 which define different mixing operations performed by mixer 1); a determination unit (11) configured to compare the measurement data (i.e. by calculating the statistic value from the measured data) with reference data (V) selected from past measurement data of the monitoring target information ([0020] which discloses C is calculated using past data collected during the different operations of the mixer 1 without abnormalities and is stored for comparison), thus performing abnormality determination according to a local outlier method using a distance between the measurement data and the reference data (as [0026] discloses the comparison involves the calculated V and the normal value C being compared against each other to calculate a distance between the two values, and based on the magnitude of that difference, the presence or absence of an abnormity is determined); and an output unit (12) configured to output an abnormal state of the mixer (1) based on a result of an abnormal determination [0035].
	Yamazaki et al. remains silent regarding the measurement periods being partially overlapped in time ranges.
	Cherney et al. teaches a similar measurement unit that includes measurement periods being partially overlapped in time ranges [0040], [0134-0135].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the measurement periods taught by Yamazaki et al. to be partially overlapped in time ranges as taught by Cherney et al. because Cherney et al. teaches such a modification provides a smoother, more reliable set of data used for specific determinations based on the collected data, thereby improving the accuracy of determining an abnormality using the collected data during specific periods taught in Yamasaki et al.
	With respect to claim 9, the recited steps are performed during the operation of the rejected claim 1.  With respect to claim 10, Yamazaki et al. as modified by Cherney et al. teaches a non-transitory computer-readable storage medium (as indirectly taught in Yamazaki as modified in Fig. 1 and 2 of Yamazaki et al.) to cause a computer (i.e. 10 and 11) to perform the steps of claim 10 during the operation of the rejected claim 1. 

	With respect to claim 2, Yamazaki et al. teaches the monitoring device wherein the reference data (C) represents normal data (i.e. data that did not contain an abnormality) selected from the past measurement data (that did not have an abnormality) of the monitoring target information [0020].

	With respect to claim 3, Yamazaki et al. teaches the monitoring device comprising: a recording unit (i.e. a memory portion of 11) configured to record comparison data (i.e. the determined difference) indicating a comparison between the measurement data (i.e. data used to determine V) of the monitoring target information (collected via 10a and 10b) and the reference data (C).

	With respect to claim 4, Yamazaki et al. teaches the monitoring device wherein the recording unit (i.e. the portion of 11) is configured to record the comparison data (i.e. difference) for each type of an operation mode (i.e. stages, as seen in Fig. 4) causing the mixer (1) to knead the rubber material (i.e. all the stages needed to process the rubber).

	With respect to claim 7, Yamazaki et al. teaches the monitoring device comprising: an abnormal time prediction unit (i.e. a portion of 11) configured to predict time (i.e. in real time, estimate an detected potential abnormality and issue an alarm of a potential error [0034-0035]) at which the value of the measurement data (used to calculate V) exceeds a threshold value (i.e. a magnitude of distance between detected and calculated V and C) indicating abnormality a according to the result of the abnormality determination (via 11).

	With respect to claim 8, Yamazaki et al. teaches the monitoring device comprising: a mixer control unit [0027] that initiates a suppression control to suppress a value (if the value is less than 10%) of the measurement data from exceeding a threshold value (i.e. based on a percentage of the normal value [0027] indicating abnormality (thereby preventing the increase of abnormal kneading products) based on a result of the abnormality determination (11).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (JP 2014-226910A) in view of Cherney et al. (2016/0249657), as applied to claim 1, further in view of Breunig et al. (LOF: Identifying Density-Based Local Outliers).
	
With respect to claim 5, Yamazaki et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the determination unit is configured to perform the abnormality determination according to the local outlier method using an abnormality degree representing a ratio of a first distance between the measurement data and first reference data close to the measurement data to a second distance between the first reference data and second reference data close to the first reference data.
Breunig et al. teaches a local outlier method that includes abnormality determination according to the local outlier method using an abnormality degree representing a ratio of a first distance between the measurement data and first reference data close to the measurement data to a second distance between the first reference data and second reference data close to the first reference data (as described in Section 4. Formal Definition of Local Outliers and in Section. 5, which discloses using ratios of a distance and an object, see page 7).
It would have been obvious to one of ordinary skill in the art to modify the outlier method of Yamazaki et al. to the method taught by Breunig et al. because such a modification improves the performance of LOF computations, Section 8, thereby improving the detection accuracy of Yamazaki et al.

With respect to claim 6, Yamazaki et al. as modified by Breunig et al. teaches wherein the first reference data (C) is close to the measurement data among a plurality of past measurement data in a predetermined order (i.e. past measurement data that did not have an abnormality with the data set in a predetermined operational order) while the second reference data (second data disclosed a nearest neighbors to the first set of data, as taught in Breunig et al.)  close to the first reference data (C) among the plurality of past measurement data in the predetermined order (which did not have an abnormality and are similar to the first reference data, defining min and max distance variables, as disclosed in Breunig et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853